Title: XII. Thomas Jefferson to Farell & Jones, 9 July 1773
From: Jefferson, Thomas
To: Farrell & Jones



Gent:
Charles City Virginia July 9th. 1773

Your favours of April 23d. 1773 came to hand a few days after the death of Mr. Wayles an event of which I doubt not Mr. Evans has before this advised you. We are assured that you Sympathize on this occasion with his family and friends here, as a correspondence kept up, and we hope approved thro’ a long course of years must have produced on your part some degree of that friendship which we know him to have expressed and felt for you. The favours received at your hands he spoke of with particular warmth to the hour of his death, a very few days before which he added a Codicil to his Will almost solely to secure to you a proper return.  The words of it, relating to yourselves, are as follows. Messieurs Farrel & Jones have on every occasion acted in a most generous manner to me. I shall therefore make them every gratefull return in my power. I therefore direct that my estate be kept together and the whole Tobacco made thereon be shipped unto the said Farrell & Jones of Bristol untill his debt and Interest shall be fully and compleatly paid and satisfied: unless my children should find it to their Interest to pay and satisfy the same in a manner that may be agreeable to the said Farrell & Jones. I would have new Quarters settled at Saint James’s and in Bedford to increase the Crops.—On his death the settlement of his affairs devolve together with his estate on his three daughters, all of whom are married, the eldest to myself the second to Mr. Francis Eppes and the youngest to Mr. Henry Skipwith: and we can assure you with truth that we enter on the transactions of his estate with every friendly and grateful disposition towards you, fully purposeing to exert every effort for the paiment of your debt, and to touch no shilling of the estate till that be accomplished. For this purpose we commit the plantations to the management of a skilful Steward, whom Mr. Wayles had employed before his death, and intermeddle with it no further than to consign to you the Tobacco he will deliver us. By your last account current we find the balance due you to be very large, insomuch that we could hardly expect it would ever be paid by the annual profits of the estate alone; some part of Mr. Wayles’s lands were so poor and unprofitable that, had there been no debt, we should not have thought them worth keeping. These therefore we have determined to sell and apply the produce of the Sale towards lessening your debt, and we think ourselves within bounds when we expect that produce will, on giveing a credit suited to the present situation of our Country, be at least 4000£ sterlg. To this are to be added the Tobaccos shipped and to be ship’d the last and the present year. The remainder alone then will fall on the future crops of the estate, a fund which we shall inviolably apply to that purpose, and on which we shall take care there shall be no other draw back than a small invoice for such British goods as will be necessary for the use of the plantations. There is indeed another circumstance necessary to be mentioned here. We estimate that the debts due to the Estate in the country are much about equal to the Country demands against it, but as the former are in a great measure unsettled, and indeed as yet unknown to us our debtors take advantage of the delay which will  necessarily attend the settlement of our accounts against them, and withhold the monies due to us; whilst those to whom we owe are ready and pressing to have their demands answered, many of these we have with difficulty put off till the succeeding meeting of the Merchants which happens in this Month, where we are to endeavor to make some provision for them. Yet we very much fear our collections will be inadequate to their calls. Should this happen we know not to whom but yourselves we can apply for such temporary aids as will give us time to recollect our affairs and put them on such a footing as that they may stand without assistance. Such demands as can be put off, will be put off; such as can be answered out of our Country collections shall be so answered; if their should remain any which can neither be deferred nor paid, we must beg the liberty of drawing upon you, and hope you will honour our draughts, and that you may know where this liberty is to end, we assure you it is taken only to serve such present exigencies as an unsettled estate is subject to, and that at furthest we expect after the end of the present year we shall be able to answer everything without troubling you. To secure you from all possible loss, beside our own seperate estates which of course will be liable for our draughts, you have that of our testator worth at least £30,000 Sterling, and subject to no other debt but one of about 1000£ sterling to Messieurs Cary & Co. of London, another of about £600 currency to Mr. Flood of this Colony; and a third of about 200£ Sterling to Thomas Waller of London Bookseller, and these we expect to defer, and in time to pay, from the grain, stock and such other produce of the plantations as is usually sold in the Country.
Having mentioned this circumstance as what may possibly for a Short time make an addition to the Debit of your Account against the estate, I will add another which, if it should happen, may for one year lessen its credits, and this I do because I think at this our first explanation every thing should be mentioned which we have either in certain, or in contingent, prospect, and the occasion of all future Jealousies avoided by a previous notice of what may arise. Mrs. Jefferson holds as her dower in Mr. Bathurst Skelton’s estate a third part of Elk island. This third has been for sometime past letten to Mr. Wayles, and on that was made a considerable part of the Tobacco he shipped. We think it more for our particular interest by a Sale of these lands and an investiture of the money in Slaves to convert our life estate into a fee simple, and thereby to people our other lands as yet not seated. Should we have such an offer  therefore for the dower as we think advantageous, we shall sell it: in which case that part of the slaves of Mr. Wayles’s estate now on the Island will be removed to open a new plantation in Bedford at which they will probably the first year do little more then prepare for a crop the year to come. This would for one year suspend their contributions towards paying your debt. Should however no oppertunity offer of disposeing of these lands, they will continue in the occupation of the estate, and things go on in their former Channel, in which case this paragraph of my letter might have been spared, but I thought it better if any thing unforeseen should happen, that it should be in favor of our account rather than against it.
The Guinea consignments you were so kind as to engage the last year for Messieurs Wayles & Randolph becomes a matter of serious attention. Two courts have passed at which considerable sums should have been paid, yet little is done, and at so low an ebb is the circulateing money of this colony at present that the business of a collector is of all others the most subject to disappointments. That you should suffer inconvenience in a matter which in no way could have brought you advantage we should think pecularly hard and therefore shall do every thing to guard against it. For this purpose the Activity of Mr. Skipwith will be called to our assistance who is in that season and situation of life, best equal to the task. He will act in this matter in concert with Colo. Richard Randolph and we think we may expect from his efforts whatever the times will admit. In his department also is the receiving and paying all money matters of Mr. Wayles’s estate for which purpose he will always attend the Mercantile meetings in Williamsburg. As it is impossible to foreknow what deficiencies in his collection may arise, we shall entrust to his discretion a few blank draughts to be filled up where the necessities of the estate shall absolutely require it. Of these therefore you will receive notice from him, as at this time nothing certain can be said about them.
With respect to Mr. Wayles’s transactions as your attorney, having yet had no more time than just to arrange the papers, I can say nothing with certainty. As soon as it is in my power I shall make up his Account from the last time he rendered it to the time of his death and transmit it to you. I fear however this will not be till the fall, as I have been detained at this place by his business ever since the April court, and the vacation is now so far advanced that little enough remains to prepare for the October term. When that is over  I shall immediately endeavor to make a final state of all his affairs, and of those with you among the first.
As to Mr. Bathurst Skelton’s debt, the settlement of that falls on me as his Administrator. The whole of his Slaves and personal estate has been laid under your Execution and sold, and the money as soon as it is possible shall be collected and remitted. If that proves deficient, there is yet a large debt due to his estate from that of Colo. John Fleming which will be a certain tho’ slow resource. His executors will probably not pay us money these twelve months. Your Mortgage to Colo. Bird which you desired might be kept as a security against Herbert’s claim, I have delivered to Mr. Evans as I shall any other papers which the settlement of your affairs here may call for: and if it shall be in my power to give any assistance by Counsel or otherwise to him or any other person with whom you may think proper to entrust your business, I will chearfully do it.
You will receive by Captn. Ennis all the Tobaccos of the estates except 20 hogsheads which Mr. Wayles had directed to be shipped this year to Carry & Co. of London and for which before his death he had written to them to make insurance, after which in consequence of his directions this correspondence must at least be suspended; unless we should find it more eligible to remit the monies raised by wheat &c. by purchaseing Tobacco rather than bills. Ennis has at the time of writing this letter about 50 hogsheads on board under our order and will within a few days take in the residue, which we expect will be about 20 more. I send you an invoice for such goods as will be necessary for the plantations the succeeding year, which we hope to receive from you as usual. I must beg the favor of an answer from you by the earliest oppertunity, as we are under much anxiety till we hear from you upon a subject of some importance to yourselves, but of much more to us, and beg leave to assure you that I am Gent. Your most obedt. servt.

Th: Jefferson

